IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-30096
                         Summary Calendar



MORRIS OSELEN, JR.,

                                         Petitioner-Appellant,

versus

BURL CAIN, Warden, Louisiana State Penitentiary;
RICHARD IEYOUB, Attorney General, State of Louisiana,

                                         Respondents-Appellees.

                        - - - - - - - - - -
          Appeal from the United States District Court
              for the Eastern District of Louisiana
                       USDC No. 97-CV-152-K
                        - - - - - - - - - -
                          August 14, 1998

Before EMILIO M. GARZA, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Morris Oselen, Jr., Louisiana prisoner # 87604, appeals the

district court’s denial of his petition for writ of habeas

corpus, pursuant to 28 U.S.C. § 2254.   Following a jury trial,

Oselen was convicted of aggravated rape and was sentenced to life

imprisonment at hard labor.   He argues that the State withheld

evidence material to his defense, in violation of the dictates of

Brady v. Maryland, 373 U.S. 83 (1963), when it failed to disclose

the victim’s initial police report.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 98-30096
                               -2-

     Having reviewed the record and Oselen’s brief, we affirm for

essentially the same reasons adopted by the district court.   See

Oselen v. Cain, No. 97-152 (E.D. La. Jan. 6, 1998).

     AFFIRMED.